Citation Nr: 0838394	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
recurrent bronchitis/aspiration pneumonia, claimed as a 
result of VA surgical procedures performed and/or treatment 
received at the VA Medical Center from December 1996 to June 
1997.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hiatal hernias and paraesophageal hernias, claimed as a 
result of VA surgical procedures performed and/or treatment 
received at the VA Medical Center from December 1996 to June 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran had verified active duty in the Air Force from 
December 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Central Office Hearing 
chaired by the undersigned Veterans Law Judge in November 
2004.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's appeal was previously before the Board in 
February 2005 and June 2007, at which time the Board remanded 
the case for further development by the originating agency.  
The case has been returned to the Board for further appellate 
action.

The issue of compensation under 38 U.S.C.A. § 1151 for 
recurrent bronchitis/aspiration pneumonia is addressed in a 
remand section below and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran does not have additional disability of hiatal and 
paraesophageal hernias as a result of VA treatment which was 
careless, negligent, lacking in proper skill, erroneous in 
judgment, or having similar instance of fault, or as a result 
of events not reasonably foreseeable associated with VA 
treatment from December 1996 to June 1997.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
hiatal and paraesophageal hernias, claimed as a result of VA 
surgical procedures performed and/or treatment received at 
the VA Medical Center from December 1996 to June 1997, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that on December 17, 1996, she underwent 
surgery to treat her reflux disease.  According to the 
veteran, after the surgical procedure, she also underwent a 
swallowing study to make sure the surgery was successful and 
during the study, she informed the VA staff that she was 
getting sick and that she was going to vomit, but they 
continued with the study, thereby placing her in danger.  The 
veteran claims that as she warned, she had a severe retching 
and vomiting episode during the study.  She claims further 
that following the swallowing study, she was taken to her 
room where she vomited again, causing her sutures to be torn 
open.  She also claims that she was given Phenergan by a 
nurse to settle her stomach at that time.  However, the 
veteran also reports that even after she vomited, she felt 
good and was drinking grape juice and eating soft foods.  See 
January 2003 Form 9 and December 2003 DRO hearing transcript, 
August 2004 statement and November 2004 Central Office 
hearing transcript.  

The veteran contends that she had her roommate rush her back 
to the emergency room of the VA hospital on December 22, 
1996, less than 24 hours after her initial discharge, with 
symptoms of trouble swallowing and breathing and severe pain.  
The veteran also contends that when she arrived back at the 
VA hospital on the morning of December 22, 1996, she was 
advised that she "blew" her stitches and rushed into 
surgery, where she had a chest tube put in place to pump out 
all the fluids that had collected in her chest since the 
swallow test on December 17th.  See December 2003 DRO hearing 
transcript, November 2004 Central Office hearing transcript 
and August 2004 statement.

The veteran contends that she underwent additional surgery in 
March 1997 after X-rays showed that her stomach had flipped 
upside down in her chest.  She claims that she was required 
to have a feeding tube surgically implanted in her chest, 
underneath her breasts, to correct the problem.  See December 
2003 DRO hearing transcript.

The veteran contends that she continued to experience severe 
pain in her chest area even with the feeding tube, and that 
in June 1997; she contracted bronchitis, which caused her to 
have coughing and eventually, trouble breathing.  She claims 
that she underwent additional surgery later in June 1997, 
during which a third of her stomach was left up in her chest 
and consequently, she has problems every time she has chest 
X-rays done and she gets bronchitis at least four times a 
year.  See id.
Treatment records from the Asheville VAMC show that on 
December 17, 1996, the veteran underwent a Belsey Mark IV 
surgical procedure for a history of gastroesophageal reflux 
disease failing medical management.  Following her surgery on 
December 17th, the veteran did well, she had no trouble 
swallowing, all of her lab work was within normal limits and 
her wound was clean and dry.  It was later conceded by the VA 
that the veteran had a severe retching episode during her 
swallowing study.  Following her surgery, the veteran's lungs 
remained clear and her swallowing study showed no leakage of 
the surgically repaired area of her esophagus.  The veteran 
was discharged on December 21, 1996.
However, the veteran presented to the emergency room on 
December 22, 1996, complaining of difficulty breathing.  A 
chest X-ray conducted at that time showed air fluid level in 
her left chest and she was diagnosed with esophageal 
perforation.  Consequently, she underwent emergent esophageal 
perforation repair and drainage of the left chest and 
perforation area.  Postoperatively, she had an unremarkable 
course except for some low-grade temperature which she 
resolved.  On postoperative day five, she underwent a swallow 
study, which was negative.  Her condition improved and she 
was discharged home on December 30, 1996.  

The veteran continued to do well as an outpatient until March 
18, 1997, when she again presented at the emergency room with 
complaints of severe nausea, vomiting, shortness of breath, 
chest and abdominal pain.  A chest X-ray revealed severe 
transthoracic gastric herniation (her stomach was completely 
elevated in her left chest).  To treat her condition, on 
March 21, 1997, the veteran had a laparoscopic gastropexy, 
gastric reduction laparoscopically and percutaneous 
endoscopically guided gastrostomy tube placement to fix her 
stomach within the abdomen.  There was no free perforation or 
hole noted within the hollow viscus organ, and the veteran 
had radiologic studies showing no perforation.  Accordingly, 
she was discharged to home on March 24, 1997.  She was 
followed by a VA doctor in the thoracic clinic and eventually 
the percutaneous endoscopically guided gastrostomy tube was 
removed without incident.

The veteran presented to the emergency room again on June 9, 
1997 with return of her symptoms of severe left chest pain, 
abdominal pain, and with bloody drainage from her 
percutaneous endoscopic gastrostomy site.  A chest X-ray 
revealed gastric herniation transdiaphragmatically.  Upper 
gastrointestinal series revealed the fundus of the stomach to 
be dilated and herniation of a portion of the large bowel was 
noted, including the splenic flexure into the left 
hemithorax.  Narrowing of the distal portion of the esophagus 
was noted secondary to compression from the dilated gastric 
fundus plus herniated large bowel.  The veteran was diagnosed 
with paraesophageal gastric colonic hernia, symptomatic and 
underwent reduction of a gastrocolonic paresophageal hernia, 
primary diaphragmatic hernia repair and gastrostomy tube 
placement to fix the stomach once again into the abdomen.  
The veteran had an unremarkable postoperative course and was 
discharged on June 18, 1997.  During follow-up in the minor 
surgery clinic on June 24, 1997, her staples were removed and 
she was noted to be healing well from her fourth surgery.  

Over the next few months to years, the veteran developed 
signs and symptoms of gastroesophageal reflux disease again 
and multiple bouts of what were determined to be chronic 
bronchitis/pneumonias.

On July 2, 2000, the veteran presented to the general surgery 
service where she underwent esophageal gastrojejunoscopy 
showing a large paraesophageal sliding hernia.  Upper GI 
series showed a large hiatal hernia at the G junction with 
significant esophageal reflux.  The rest of the stomach was 
normal and the duodenum was normal.

In an October 2001 statement, J. Li, MD of the Asheville VAMC 
opined that the veteran's problems with hiatal hernia, 
paraesophageal hernia and recurrent bronchitis/aspiration of 
pneumonia were a result of the veteran's original 
complications of a perforated esophagus and later on with her 
paraesophageal hernias, and then her stomach and colon being 
herniated through the diaphragm into the left chest.  
However, he also stated that he believes all the procedures 
the veteran had were appropriate and that her management was 
reasonable.  He went on to state that he believes the veteran 
was a victim of unforeseen complications related to her 
surgery and also due to her anatomy and that he thinks she is 
prone to have problems with her gastroesophageal region which 
will probably be chronic and will continue to cause problems 
with recurrent bronchitis and aspiration pneumonia.  He also 
indicated that he believes the veteran's bouts of coughing 
are likely caused by her gastroesophageal reflux and hiatal 
hernia problem and it will be a chronic problem for her.  

In a December 2003 statement, L. McDaniel, MD stated that 
during her last fundiplication surgery in 1997, the veteran's 
stomach was separated into two parts, causing a lung to 
collapse in the process and causing the veteran to suffer a 
pneumothorax, leaving her with a hiatal hernia and esophageal 
hernia.  She also stated that the veteran has frequent 
episodes of bronchitis since enduring the pulmonary problems 
during the 1997 surgery.
Medical records from Drew Medical, Inc. in Orlando, Florida 
dated from December 2003 through March 2003 show that the 
veteran was noted to have a history of a chronic cough and 
recurrent bronchitis and that she was diagnosed with a large 
hiatal hernia.

Medical records from K. Fever, MD dated from February 2003 
through January 2004 show that the veteran was diagnosed with 
chronic gastroesophageal reflux disease and a large hiatal 
hernia.

Treatment records from the Florida Hospital, Celebration show 
that the veteran was hospitalized in July 2005 for acute 
bronchitis, GERD and exacerbation of asthma.

August 2005 treatment records from M. Mohiuddin, MD show that 
the veteran was diagnosed with a hiatal hernia with GERD.

During a March 2006 VA examination, the veteran was diagnosed 
with recurrent bronchitis/aspiration pneumonia and symptoms 
of reflux.  The examination report indicates that findings 
related to the esophagus/hiatal hernia were pending.  In 
addition, the examiner opined that the veteran did have 
significant complications after her first hernia operation in 
1996 which resulted in recurrent bronchitis and symptoms of 
reflux and those two disabilities at least as likely as not 
have resulted from her history of severe reflux that was not 
controlled by medications and therefore required surgical 
treatment.  He also stated that he believed the two 
disabilities were not proximately due to VA's carelessness, 
negligence, or lack of proper skill as the veteran did have 
normal barium studies at the time of her discharge.  He 
stated further that the veteran's disabilities were most 
likely due to events not reasonably foreseeable due to the 
fact that the events occurred very close in time.

In a July 2007 opinion, rendered in response to the Board's 
June 2007 remand, the VA examiner stated that "the veteran 
does not have any additional disability than what has already 
been mentioned, namely GERD and bronchitis."


Legal Criteria

Compensation shall be awarded for a veteran's disability not 
the result of the veteran's willful misconduct that was 
caused by VA hospital care, medical or surgical treatment, or 
examination furnished the veteran and the proximate cause of 
the disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).   

The veteran's claim for compensation under section 1151 was 
filed in April 2001.  Therefore, 38 C.F.R. § 3.361 applies.  
This section provides that to determine whether a veteran has 
an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, or examination upon which the 
claim is based to the veteran's condition after such care, 
treatment, or examination has stopped. VA considers each 
involved body part or system separately.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Analysis

The veteran contends that she has additional disability as a 
result of negligent care and/or treatment she received at the 
VA Medical Center in Asheville, North Carolina (Asheville 
VAMC) between December 1996 and June 1997.  Specifically, she 
claims that due to four separate unsuccessful 
stomach/abdominal surgeries performed at the Asheville VAMC 
between December 1996 and June 1997, she now has problems 
with a hiatal hernia, paraesophageal hernias and recurrent 
bronchitis/aspiration pneumonia.  See April 2001 Claim.

Under 38 U.S.C.A. sec. 1151, compensation is payable for a 
qualifying additional disability if the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished by VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA or an event not reasonably foreseeable.

The evidence shows that the veteran does not have additional 
disability due to a hiatal hernia or paraesophageal hernias.  
The evidence of record does show that the veteran was being 
treated for hiatal and esophageal hernias subsequent to her 
surgeries in 1996 and 1997.  However, the last evidence of 
such treatment is from 2005 medical records.  Furthermore, as 
discussed above, the report from the March 2006 VA 
examination indicated that findings related to the 
esophagus/hiatal hernia were pending, and in July 2007, the 
same VA examiner indicated that the only disabilities the 
veteran currently has are bronchitis and GERD.  Accordingly, 
the Board finds that there are no hiatal or esophageal 
hernias to be compensated.  

The Board has considered the veteran's statements made in 
conjunction with her claim however; the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of any claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim and compensation 
under the provisions of 38 U.S.C.A. § 1151 is not warranted 
for hiatal hernias and/or paraesophageal hernias.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in February 2002 and February 2006, 
the veteran was provided with the notice required by section 
5103(a).  Moreover, she was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the December 
2002 statement of the case.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in June 2007.  The 
Board acknowledges that this was after the unfavorable rating 
decision that is the subject of this appeal, but concludes 
that the timing of the notice does not prejudice the veteran 
in this instance, as compensation under 38 U.S.C.A. § 1151 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.

ORDER

Compensation under 38 U.S.C.A. § 1151 for hiatal and 
paraesophageal hernias, claimed as a result of VA surgical 
procedures performed and/or treatment received at the VA 
Medical Center from December 1996 to June 1997, is denied.


REMAND

Unfortunately, the Board finds that it is still not able to 
render a final decision on the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
bronchitis/aspiration pneumonia because the July 2007 VA 
opinion is incomplete.  Specifically, although the July 2007 
examiner did indicate that the veteran has bronchitis for 
which she is on continuous medication, he failed to determine 
whether or not the veteran's bronchitis was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing hospital care or treatment, or due to an event 
not reasonably foreseeable.  Therefore, augmentation of the 
record is needed concerning this issue.  

Because the examination report does not provide the 
information requested in the Board's June 2007 remand, an 
additional remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

If the requested opinion cannot be given without additional 
examination, the veteran is hereby notified that it is the 
veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC for the following actions:

1.   Return the veteran's claims folder to 
the July 2007 VA examiner. The examiner is 
requested to augment the July 2007 opinion 
to answer the following questions:

(a) Does the veteran have additional 
disability due to claimed recurrent 
bronchitis?  If so, please specify the 
additional disability. If the veteran does 
not have any additional disability, please 
specifically so indicate; no further 
answers are then needed. Please explain 
the basis for your answer.

(b) If the veteran has additional 
disability, is the additional disability 
caused by VA hospital care, medical or 
surgical treatment, or examination? If the 
answer to this question is completely 
"no," please specifically so indicate; no 
further answers are then needed. Please 
explain the basis for your answer.

(c) If the answer to question (b) is 
"yes," is the proximate cause of the 
disability carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA? Please explain the basis for your 
answer.

(d) If the answer to question (b) is 
"yes," is the proximate cause of the 
disability an event not reasonably 
foreseeable? Please explain the basis for 
your answer.

If the July 2007 examiner is not 
available, or if the questions cannot be 
answered without examination, an 
examination should be conducted to obtain 
the requested opinion. The claims folder 
should be made available to the examiner.

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record. If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


